UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7406


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRYLE EDWARD ROBERTSON, a/k/a Tiger,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:01-cr-00304-GLR-3)


Submitted: February 24, 2022                                      Decided: March 2, 2022


Before WILKINSON and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darryle Edward Robertson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darryle Edward Robertson appeals the district court’s orders denying his motions

for compassionate release and reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2